                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CALVARY CHAPEL SAN JOSE, et al.,                    Case No. 20-cv-03794-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING MOTION FOR
                                   9             v.                                          STAY OF DISCOVERY
                                  10     SARA CODY, et al.,                                  [Re: ECF 95]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Governor Gavin Newsom and Public Health Officer Dr. Tomás Aragón
                                  14   (collectively, “State Defendants”) have filed a motion to stay all discovery pending the resolution
                                  15   of their not-yet-filed motion to dismiss. See Mot., ECF 95. Plaintiffs oppose this motion. See
                                  16   Opp’n, ECF 96. The Court GRANTS this motion and will stay discovery until 10 days after the
                                  17   filing of the third amended complaint.
                                  18          This Court “has wide discretion in controlling discovery.” Little v. City of Seattle, 863 F.2d
                                  19   681, 685 (9th Cir. 1988). Under the particular circumstances of this case, with the Parties’
                                  20   stipulation to postpone the filing of the third amended complaint, see Stipulation, ECF 88, good
                                  21   cause exists to stay discovery until 10 days after the filing of the third amended complaint. It is not
                                  22   reasonable to require Defendants to respond to discovery without knowing the boundaries of the
                                  23   claims against them.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: June 3, 2021
                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
